 


109 HR 3942 IH: Professional Sports Responsibility Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3942 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Sensenbrenner (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish a Federal Office of Steroids Testing Enforcement and Prevention to establish and enforce standards for the testing for the illegal use in professional sports of performance enhancing substances and other controlled substances. 
 
 
1.Short titleThis Act may be cited as the Professional Sports Responsibility Act of 2005. 
2.FindingsCongress finds the following: 
(1)Congress has created some important legal benefits for professional sports leagues, some of which have been instrumental to the enormous success of those leagues. These benefits include antitrust exemptions created under the National Sports Broadcasting Act, labor exemptions to the antitrust laws to engage in collective bargaining agreements, special visas for foreign professional athletes, and several tax benefits including tax write-offs after the sale of a team and tax exemption status for professional sports leagues. Additionally, they enjoy indirect tax benefits which create incentives for cities to build stadiums.  
(2)The leagues have no entitlement to these benefits and Congress can revoke these benefits away at any time.  
(3)The illegal use of anabolic steroids, performance enhancing substances, and Schedule I controlled substances by professional athletes poses a significant public health and safety concern not only for the players on the field, but also for the general public. As long as athletes believe the use of these products is necessary to gain a competitive edge and secure recognition in the professional leagues, there will be incentives for amateur athletes to use these products to attempt to reach higher levels of competition.  
(4)Studies suggest a connection between the use of performance enhancing substances by professional athletes and the increased use of these substances by children and teenagers. Experts estimate that over 500,000 teenagers have used performance-enhancing substances, which can have serious health consequences, especially for teenagers and children.  
(5)The detrimental health effects of these substances are well-documented including stunted growth, scarring acne, hair loss, hormonal and metabolic imbalances, liver damage, a higher risk of heart attack and stroke, dramatic mood swings, and violent tendencies.  
(6)The tolerance of the use of performance enhancing substances by professional athletes by the professional sports leagues send the wrong message to youth that these drugs must be used to advance in athletic competition.  
(7)To continue to enjoy the benefits afforded the leagues by Congress, the leagues must operate as responsible citizens of the United States by adopting strong policies to eliminate the use of these substances and reassure the public that there will be no place in professional sports for the illegal use of performance-enhancing substances or other controlled substances.  
(8)As of the date of enactment of this Act, Congress is not satisfied that the four major professional leagues have an appropriate testing and penalty policy in place. Minimum standards for testing for the illegal use of performance-enhancing substances and other controlled substances, and minimum penalties for the illegal use of these substances, should be established.  
(9)Because the list of performance-enhancing substances continues to expand and new substances are always being developed, the list of substances must be frequently monitored and updated. The Department of Justice, as the agency tasked with enforcing the laws on controlled substances, is the appropriate agency to establish, monitor, and update standards for testing for and penalties for illegal use of performance-enhancing and other controlled substances. 
3.DefinitionsIn this Act the following definitions apply: 
(1)Accreditation bodyThe term accreditation body means the private nonprofit organization authorized under section 5 to audit, inspect, and certify major professional leagues. 
(2)Major professional leagueThe term major professional league means Major League Baseball, the National Basketball Association, the National Football League, and the National Hockey League or any successor organization to such leagues. 
(3)Off-seasonThe term off-season means the period of time in each calendar year outside of the season of play for each major professional league. 
(4)Professional athleteThe term professional athlete means an individual who competes in a major professional league. 
(5)Season of play 
(A)In generalThe term season of play for each major professional league means the period of time in each calendar year beginning with the date on which professional athletes of that major professional league are collectively obligated to report to their teams in preparation for play and ending with the last game of the major professional league’s regular season. 
(B)Post-seasonThe season of play shall include post-season play for an athlete who is a member of a team that remains active in post-season play. 
4.Standards for testing for performance-enhancing and other controlled substances 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General shall issue rules requiring the testing by major professional leagues for the illegal use of steroids and other performance-enhancing substances and any substance designated as a Schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.). The requirements of section 553 of title 5, United States Code, shall not apply to such rulemaking. Such rules shall be issued with regard to each specific major professional league and at a minimum establish— 
(1)the minimum number of times each professional athlete should be tested for prohibited substances during a calendar year, ensuring that tests are conducted at random intervals throughout the season of play and during the off-season; 
(2)the applicable prohibited substances for which professional athletes shall be tested; 
(3)a method of testing and analysis which guarantees that— 
(A)the tests will be administered by an independent party who is not an employee of a major professional league, member team, or labor organization representing professional athletes in that league; and 
(B)the determination of the persons to be tested, and the timing and frequency of testing, is not controlled by the major professional league; 
(4)a means for exempting particular substances that have legitimate medical or therapeutic use, if such use is for a documented medical condition of the professional athlete; 
(5)sufficient penalties for any professional athlete who tests positive for a prohibited substance and penalties for any professional athlete who refuses or fails to submit to a required test; 
(6)an adequate appeals process; and 
(7)procedures for publicly disclosing the identity of any athlete who tests positive for a prohibited substance. 
(b)Revisions to ruleThe Attorney General shall have the authority to modify and update the standards issued under subsection (a) as necessary. Any modification of such standards shall take effect on January 1 of the year following the year in which the modifications were issued. 
5.Authorization of independent accreditation body and certification 
(a)Accreditation bodyThe Attorney General shall authorize a private nonprofit organization to be an accreditation body for the certification of major professional leagues. Such accreditation body shall— 
(1)audit a major professional league’s testing protocols and policies with such frequency as the Attorney General shall determine; and 
(2)with such frequency as determined by the Attorney General, inspect the testing of a major professional league of its professional athletes to ensure that the testing procedures meet the standards established under section 4. 
(b)Certification requirements 
(1)CertificationThe accreditation body shall certify a major professional league each year prior to the beginning of that league’s season of play if such league adopts and enforces a policy for the testing for the illegal use of performance-enhancing substances and other controlled substances which meets the standards established under section 4. 
(2)Application and Requirements for CertificationTo be certified under this section, a major professional league shall— 
(A)submit an application to the accreditation body— 
(i)in such form and manner as the Attorney General shall prescribe; 
(ii)that describes the characteristics of the major professional league’s prohibited substance testing protocols, policies and procedures, including— 
(I)the number and types of tests for prohibited substances conducted in a calendar year, including the actual number of professional athletes tested; 
(II)the methodologies used for administering tests and other procedures employed; 
(III)the qualifications (educational background, training, and experience) of the lab personnel selected to evaluate the tests; and 
(IV)adjudication policies and procedures, including policies and procedures governing an appeals process; and 
(iii)that contains such other information as the Attorney General may require to determine compliance with this Act; 
(B)provide the accreditation body satisfactory assurances that the major professional league will be operated in accordance with standards issued by the Attorney General under section 4; and 
(C)agree to permit inspections by the accreditation body and to make available any records and submit reports to the accreditation body as the Attorney General may reasonably require. 
(c)Suspension and RevocationThe certification of a major professional league issued under this section may be suspended or revoked if the accreditation body finds, after reasonable notice and opportunity for hearing of the owner or operator of the major professional league, that such owner or operator or any employee of the major professional league— 
(1)has been guilty of misrepresentation in obtaining the certification; 
(2)has failed to comply with the requirements of this section or the standards established under section 4; 
(3)has failed to comply with reasonable requests of the accreditation body for any information or materials that the accreditation body concludes is necessary to determine the major professional league’s continued eligibility for certification; or 
(4)has refused a reasonable request of the accreditation body to inspect the major professional league and its operations and pertinent records. 
(d)ReportThe accrediting body shall report to Congress whenever a major professional league fails to receive certification under subsection (b) or a major professional league’s certification is revoked or suspended, under subsection (c). The report shall include the reasons for which the league was not certified or for which its certification was revoked or suspended. 
6.Civil PenaltiesBeginning 1 year after the date on which the final rules required by section 4 are issued, the Attorney General may fine any major professional league that fails to adopt and enforce testing policies and procedures consistent with such rules. The amount of the fine shall be not more than $5,000,000, except that the Attorney General may increase that amount by not more than $1,000,000 for each additional day of noncompliance. The Attorney General may reduce the amount of the fines provided for in this section upon finding such fines to be unduly burdensome for a particular major professional league. 
7.Further Congressional action 
(a)Report to CongressThe Attorney General shall report to Congress regarding any major professional league that fails to adopt or enforce policies and procedures consistent with the rules issued pursuant to section 4. Such report shall include recommendations on any specific action regarding any of the privileges, exemptions, or other benefits enjoyed by such major professional leagues under the law. 
(b)Sense of congressIt is the sense of Congress that Congress should annually review the certification status of each major professional league and consider taking legislative action regarding the benefits enjoyed by any league that fails to adopt or enforce policies and procedures consistent with the rules issued pursuant to this Act. 
8.Increased penalties for anabolic steroid offenses near sports facilities or involving athletes 
(a)In generalPart D of the Controlled Substances Act is amended by adding at the end the following: 
 
424.Anabolic steroid offenses near sports facilities or involving athletes 
(a)Whoever violates section 401(a)(1) or section 416 by manufacturing, distributing, or possessing with intent to distribute, an anabolic steroid near or at a sports facility, or by distributing or possessing with intent to distribute an anabolic steroid to a professional, college, or high school athlete, is subject to twice the maximum term of imprisonment, maximum fine, and maximum term of supervised release otherwise provided by section 401 for that offense. 
(b)As used in this section— 
(1)the term sports facility means real property where athletic sports or athletic training takes place, if such property is privately owned for commercial purposes or if such property is publicly owned, but does not include any real property described in section 419;  
(2)the term near or at means in or on, or within 1000 feet of; 
(3)the term college or high school athlete means an athlete who is a student at an institution of higher learning (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001) or at a secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); 
(4)the term athlete means an individual who participates in an athletic activity conducted by— 
(A)an intercollegiate athletic association or interscholastic athletic association;  
(B)a professional athletic association; or 
(C)an amateur athletic organization; 
(5)the term athletic activity means an activity that— 
(A)has officially designated coaches; 
(B)conducts regularly scheduled practices or workouts that are supervised by coaches; and 
(C)has established schedules for competitive events or exhibitions; and 
(6)the term possessing with intent to distribute means possessing with the intent to distribute near or at a sports facility.. 
(b)Table of contents amendmentThe table of contents for Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 423 the following new item: 
 
 
Sec. 424. Anabolic steroid offenses near sports facilities or involving athletes. 
9.Studies and Reports 
(a)Report on Effectiveness of RegulationsNot later than 2 years after the date of enactment of this Act and every 2 years thereafter, the Attorney General shall transmit to the Committees on the Judiciary of the Senate and the House of Representatives a report describing the effectiveness of the regulations prescribed under section 4, the degree to which professional sports associations have complied with such regulations, and any significant examples of noncompliance. 
(b)Study on college testing policies and procedures 
(1)StudyThe Comptroller General shall conduct a study on the illegal use of performance-enhancing substances and other controlled substances by college athletes which shall examine the prohibited substance policies and testing procedures of intercollegiate athletic associations and college and university athletic departments. 
(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit a report of the study required by subsection (a) to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate. The report shall— 
(A)assess the adequacy of the testing policies and procedures described in subsection (a) in detecting and preventing the illegal use of performance-enhancing and other controlled substances; and 
(B)include recommendations to Congress regarding expanding the application of the regulations issued pursuant to this Act to such intercollegiate and interscholastic athletic associations. 
10.Inclusion of Additional LeaguesThe Attorney General may include any additional professional sports league or the entities participating in Division I or Division II of the National Collegiate Athletic Association as a major professional league if the Attorney General determines that such additions would prevent the illegal use of performance-enhancing substances and other controlled substances by high school, college, or professional athletes. 
 
